11/24/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0310



                                 No. DA 20-0310


CLINTON TODD SPROLES,

             Petitioner and Appellant,

      v.

STATE OF MONTANA,

             Respondent and Appellee.

                                     ORDER


      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including February 1, 2021, within which to prepare, serve, and file its

response brief.




MP                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           November 24 2020